PROVOSTY, J.
This suit is to recover an amount of $438.71, alleged to be due by the defendant for his proportional share of a local assessment levied to defray the expense of paving the street upon which his property fronts.
The amount involved being under the lower limit of the jurisdiction of this court, the afipeal has been brought here on the supposition that the local assessment in question is a “tax, toll or impost,” within the meaning of the article of the constitution giving to this court jurisdiction of all cases involving the .constitutionality of any “tax, toll or impost whatever.”
In determining its jurisdiction, irrespective of amount involved, this court 'has made a distinction between assessments imposed by the sole authority of the government, and those imposed at the instance of the taxpayers. It has held that it has jurisdiction of cases involving the former class of assessments, but not of cases involving assessments of the latter class. The assessment in this ease is of the latter class, and the appeal must be dismissed. Shreveport v. Prescott, 51 La. Ann. 1895, 26 South. 664, 46 L. R. A. 193; Fayssoux v. Denis, 48 La. Ann. 850, 19 South. 760.
The appeal is dismissed.